Citation Nr: 1601657	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  05-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to restoration of service connection for an anxiety disorder and restoration of a 10 percent disability rating for an anxiety disorder. 

2. Entitlement to an effective date earlier than June 7, 2004 for a grant of a total disability rating based on individual unemployability (TDIU).

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth A. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION


The Veteran had active military service from January 1959 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a video conference hearing before a Veterans Law Judge, but he never requested that hearing. A July 2009 Report of Contact notes that the Veteran's attorney confirmed that he never requested a hearing.

These claims have previously been before the Board. Most recently, in August 2013, the Board held that the Veteran was not entitled to separate disability ratings for anxiety reaction and PTSD. Then the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In March 2015, the Court remanded the Veteran's claims to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In October 1982 VA awarded the Veteran service connection for an acquired psychiatric disorder described as an anxiety reaction and assigned a 10 percent initial disability rating effective July 1, 1981.

2. As of July 1, 2001, The Veteran's 10 percent disability rating for his anxiety reaction had been in place for 20 years.

3. There is no evidence or allegation that the Veteran's 10 percent disability rating for his anxiety reaction was based on fraud.

4. The Veteran has been unable to find or maintain substantially gainful employment since at least July 25, 2001.


CONCLUSIONS OF LAW

1. The Veteran is entitled to a restoration of service connection and a 10 percent disability rating for his anxiety reaction, separate from his PTSD rating, as of July 25, 2001. 38 U.S.C. § 110; 38 C.F.R. § 3.951(a); Murray v. Shinseki, 24 Vet. App. 420 (2011).

2. The criteria for entitlement to TDIU from July 25, 2001 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board presently grants the benefits sought on appeal with respect to the restoration of service connection and a disability rating for anxiety reaction, as well as an earlier effective date for TDIU. It also remands the PTSD rating.  Accordingly, there is no prejudice that inures to the Veteran in this decision.  





Anxiety Disorder

Pursuant to 38 U.S.C. § 110 and 38 C.F.R. § 3.951(b) when a disability rating has been awarded and continuously in force for twenty or more years, it shall not be reduced, except upon a showing that the rating was based on fraud.

In October 1982 VA awarded the Veteran service connection for an acquired psychiatric disorder, described as an anxiety reaction, and assigned a 10 percent initial disability rating effective starting July 1, 1981. This 10 percent disability rating was continuously in force until the RO combined the issue of anxiety reaction with a grant of service connection for PTSD in a September 2002 Rating Decision. Therefore, the Veteran's 10 percent disability rating for anxiety reaction was continuously in force for twenty years and should not have been combined with the grant of service connection for PTSD. The Veteran is entitled to a restoration of service connection on this basis and a restoration of his 10 percent disability rating for this service-connected disorder, separate from his PTSD rating, as of July 25, 2001.

TDIU

As the Court noted in footnote 2 of its decision, the RO awarded the Veteran a TDIU rating in March 2004. The RO set the effective date as June 7, 2004, because it was the first time that the Veteran met the criteria under 38 C.F.R. § 4.16(a) for award of TDIU. With the restored 10 percent disability rating for an anxiety disorder, as well as his PTSD rating of 50 percent in effect at the time, the Veteran met the criteria for a TDIU rating under § 4.16(a) (disabilities affecting a single body system), for his psychiatric disabilities alone, as of July 25, 2001. Given a review of the evidence of record, the Veteran was also unable to secure or maintain gainful employment at that time, due to his psychiatric disabilities, and is thus entitled to a TDIU rating effective July 25, 2001.




ORDER

Service connection and a 10 percent disability rating for anxiety reaction, separate from his PTSD rating, are restored, as of July 25, 2001. 

Entitlement to an effective date of July 25, 2001 for TDIU is granted.


REMAND

Unfortunately, a remand is required for the issue of entitlement to a rating in excess of 50 percent for PTSD. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's acquired psychiatric disabilities. The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the claims file.

2. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature of any currently diagnosed acquired psychiatric disorder, to include PTSD. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a. Identify and diagnose any current acquired psychiatric disorder(s), to include PTSD.

b. If the Veteran is diagnosed with more than one acquired psychiatric disorder, provide an opinion as to whether or not it is possible to distinguish between the Veteran's service-connected PTSD symptoms and any symptoms of other acquired psychiatric disorders.

c. Document the Veteran's current PTSD symptoms and level of occupational and social impairment. If the Veteran is diagnosed with more than one acquired psychiatric disorder and it is not possible to distinguish between the symptoms from his other acquired psychiatric disorder(s), then document all of the Veteran's current psychiatric symptoms and level of occupational and social impairment.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Then, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


